Citation Nr: 0113617	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to June 
1963, and from August 1963 to November 1970.  This appeal 
arises before the Board of Veterans' Appeals (Board) from a 
rating decision of the Jackson, Mississippi Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran has requested a full-time caregiver and adaptive 
vehicle equipment, thus, it appears that the veteran has 
raised the issues of entitlement to special monthly pension 
by reason of need for aid and attendance of another person 
and financial assistance in acquiring an auto or auto 
adaptations.  These claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for traumatic injury to 
the left knee, status postoperative with history of 
osteomyelitis, evaluated as 30 percent disabling, and chronic 
venous insufficiency of the left lower extremity, evaluated 
as 10 percent disabling.  He has also been assigned a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities, effective since December 1990.

2.  The medical evidence demonstrates that the service-
connected disabilities result in the loss of use of the left 
lower extremity together with residuals of organic disease 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing are 
met.  38 U.S.C.A. § 2101(a) (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.809, 4.63 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of this 
appeal, the VCAA was enacted, as Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  The new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  The RO has obtained 
treatment records and afforded the veteran a VA examination, 
the report of which is of record.  Moreover, the veteran has 
not identified additional relevant evidence that has not 
already been sought and associated with the claims file.  
Accordingly, the Board finds that the notification and duty 
to assist provisions mandated by the VCAA have been satisfied 
in this case.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to:  (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809(b) 
(2000).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

In the instant case, the veteran is service-connected for the 
residuals of traumatic injury to the left knee, status 
postoperative, with history of osteomyelitis, evaluated as 30 
percent disabling, and chronic venous insufficiency of the 
left lower extremity, evaluated as 10 percent disabling.  
These are his only service-connected disabilities.  The Board 
notes that the veteran also has a total disability rating for 
compensation purposes based on individual unemployability due 
to his 
service-connected disabilities.  

The veteran contends that the severity of his left knee 
disability renders his left lower extremity useless within 
the meaning of the regulations, and that, combined with the 
residuals of chronic venous insufficiency of the same 
extremity, so adversely affect his functions of balance and 
propulsion such that he cannot ambulate, in all practicality, 
without braces, crutches, canes, or a wheelchair.  The 
medical evidence corroborates his assertions, revealing that 
he has been found to require a elastic stockings and a 
hospital bed to achieve the appropriate elevation-to treat 
his chronic venous insufficiency-and an electric scooter, 
walking cane, knee brace, and a wheelchair-to treat his left 
knee disability.

At an April 2000 VA examination, the veteran was observed to 
walk into the examination room, using a cane to give support 
to his left extremity.  He was found to wear an external 
brace with bilateral hinges on his left extremity, and to 
wear stockings on both lower extremities.  The physician 
noted the veteran's left knee was grossly swollen and 
deformed secondary to prior surgery.  Tenderness over the 
lateral aspect of the knee was observed, with medial and 
lateral instability-more severe on the medial aspect and on 
the right of the left knee-and anterior and posterior 
laxity.  The examiner found subluxation of the left knee 
joint on manipulation both medially and laterally.  Pain was 
noted on all movements.  Range of left knee joint motion was 
measured at 10 to 130 degrees, with subluxation on full 
flexion.

Concerning the left lower leg venous insufficiency, the 
examiner noted gross swelling in the left calf, with the left 
calf measuring 17.5 inches at its greatest circumference, as 
compared to 15.5 inches in the right.  Skin changes of 
vascular insufficiency were also noted, with a .5 centimeter 
scabbed ulcer on the anterior aspect of the shin with 
fixation of the skin to the tibia and multiple scars from old 
ulcers about the discolored skin on the anterior, medial, and 
lateral aspects of the lower extremity.  Anterior dorsalis 
pedis pulses were present in the left foot.  The examiner 
reported 2+ pitting edema and ropy, noninflamed, nontender 
variscosities on the posterior aspect of the calf 
approximately one centimeter in diameter and 10 centimeters 
in length, vertically, and extending into the posterior 
aspect of the left thigh.  

The report reflects the veteran has undergone two left knee 
replacements.  The veteran reported subjective complaints of 
pain and instability.  He averred that he requires a brace 
for stability, and the use of a cane or crutch to ambulate.  
Even with the assistive devices, he stated, he cannot 
ambulate very far and must use a wheelchair at home and an 
electric scooter outside his home.  The report reflects that 
the veteran does drive.

The examiner diagnosed post prosthesis to the left knee with 
instability and venous insufficiency of the left lower 
extremity.  Concerning the severity of the veteran's service-
connected left lower extremity disability, the examiner 
offered the following statement:

The veteran does have a left extremity 
condition that would make extended 
mobilization impossible even with the 
assistance of a crutch, or a cane, 
secondary to the instability and swelling 
of the left lower extremity.  The 
necessity of a wheelchair or an electric 
scooter is imperative secondary to the 
fact that he does live alone and is 
therefore dependent upon his own care for 
daily [activities of daily living].

Applying the pertinent legal criteria with regard to "loss 
of use" of a foot to the relevant facts, the Board notes 
that not all of the clinical findings contained in the most 
recent VA examination suggests that the disability in the 
veteran's left lower extremity is so severe as to result in 
"loss of use" as that term is defined for the purpose of VA 
benefits.  Nevertheless, it is the conclusion of the Board 
that there are sufficient findings contained therein 
indicating that the veteran's ability to bear weight and 
maintain balance and coordination without instability and 
subluxation is so limited as to equate with the functioning 
that would result from an amputation stump with prosthesis.  
It is noted that his left knee is greatly deformed and 
swollen, and that he has both medial and lateral instability 
with subluxation of the joint on manipulation of the knee 
medially and laterally.  There is anterior and posterior 
laxity with subluxation of the prosthesis.  And, while he has 
range of movement from 10 to 130 degrees, the examiner noted 
subluxation on full flexion and pain on all movement.  
Moreover, he has a service-connected organic disease, the 
residuals of which require elevation and have resulted in 
numerous ulcers, including one which at present has caused 
fusion of the skin directly to the tibia.  In addition, the 
examiner noted pitting edema, gross swelling attributable to 
the venous insufficiency, variscosities, and skin changes of 
vascular insufficiency.  Finally, the Board notes that the 
physician who conducted the April 2000 VA examination 
specifically opined that the veteran's left lower extremity 
disabilities render extended mobilization impossible even 
with the use of assistive devices, secondary to the 
instability and swelling.

Thus, affording the veteran the full benefit of reasonable 
doubt, the Board finds that the veteran, for all practical 
purposes, has loss the use of his left lower extremity 
together with residuals of organic disease which so affects 
the functions of balance and propulsion that locomotion 
without he aid of braces, crutches, canes, or a wheelchair is 
precluded.  The Board therefore concludes that entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing are met, based on loss of the use 
of the left lower extremity together with residuals of 
organic disease or injury which so affects the functions of 
balance and propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 1991); 38 C.F.R. §§ 3.102, 3.350(a)(2), 
3.809, 4.63 (2000).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations is granted, subject to regulations governing 
the payment of monetary awards.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

